FILED
Apr 30, 2019

02:41 PM(CT)

TENNESSEE COURT OF

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MEMPHIS
LORETTA GAMMEL, ) Docket No. 2018-08-1537
Employee, )
Vv. )
BRATTON & O’NEAL, P.C., ) State File No. 10346 2018
Employer )
and )
HARTFORD INS. CO. OF THE ) Judge Amber E. Luttrell
MIDWEST, )
Carrier. )

 

EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS

 

The Court held an Expedited Hearing on April 24, 2019, on Ms. Gammel’s request
for medical benefits. Specifically, Ms. Gammel requested left-knee surgery, which
utilization review denied. The issue is whether she is likely to prevail at trial in
establishing the reasonableness and necessity of the surgery. For the reasons below, the
Court holds Ms. Gammel met her burden and is entitled the requested surgery.

History of Claim

Ms. Gammel works for Bratton & O’Neal, P.C. (Bratton) as a legal assistant. The
parties agreed that she sustained a compensable injury to her left knee on February 6,
2018, while lowering herself into a sitting position at work.

Bratton provided authorized treatment with orthopedist Dr. Timothy Micek. Ms.
Gammel saw him the same day and provided a history that she felt a pop in her left knee
when she attempted to sit down; she experienced immediate pain and swelling in her
knee. After conservative treatment failed, Dr. Micek ordered an MRI, which revealed an
acute medial meniscus tear and degenerative changes. He recommended surgery to repair
the meniscus tear. Regarding causation, Dr. Micek causally related Ms. Gammel’s need
for treatment, including surgery, to her work injury and not her preexisting degenerative
findings in her knee.

WORKERS' COMPENSATION
It is undisputed that Dr. Micek ordered surgery to repair the meniscus three times
and utilization review denied the requests. The parties did not introduce into evidence the
records of the utilization review physician(s).

Ms. Gammel contended her symptoms have persisted and requested the Court
order Bratton to approve the surgery recommended by Dr. Micek. Bratton stated its
claims adjusters are precluded from overriding a utilization review decision and could not
approve Ms. Gammel’s surgery without a court order. Bratton contended it could not
stipulate to provide the surgery, but it did not oppose it.

Findings of Fact and Conclusions of Law

Here, the sole issue is whether Ms. Gammel is likely to prevail at trial in
establishing the recommended surgery was reasonable and necessary for her knee injury.
The only medical opinion came from Dr. Micek, who concluded Ms. Gammel suffered an
acute medial meniscus tear from her work injury and requires arthroscopic surgery to
repair it. As the authorized treating physician, Dr. Micek’s treatment recommendations
are presumed to be medically necessary. See Tenn. Code Ann. § 50-6-204(A)(3)(H)
(2018).

While the parties acknowledged the existence of conflicting utilization review
opinions, Bratton did not introduce any medical proof into evidence to rebut Dr. Micek’s
opinion. Thus, the Court holds Ms. Gammel is likely to prevail at trial and grants her
request for surgery.

IT IS, THEREFORE, ORDERED as follows:

1. Bratton shall provide continued medical treatment for Ms. Gammel’s left-knee
injury as required by Tennessee Code Annotated section 50-6-204, to include the
meniscus surgery.

2. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
with this Order must occur no later than seven business days from the date of entry
of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3).
The Insurer must submit confirmation of compliance with this Order to the Bureau
by email to WCCompliance.Program@tn.gov no later than the seventh business
day after entry of this Order. Failure to submit the necessary confirmation within
the period of compliance may result in a penalty assessment for non-compliance.
For questions regarding compliance, please contact the Workers’ Compensation
Compliance Unit via email at WCCompliance.Program@tn.gov.
ENTERED April 30, 2019.

  
    

 

JUDGE AMBER E. LUTTRELL
Court of Workers’ Compensation Claims

APPENDIX

Exhibits:

1. Dr. Micek’s medical records (collective exhibit)
2. Dr. Micek’s causation opinion

Technical Record:
1. Petition for Benefit Determination
2. Dispute Certification
3. Request for Expedited Hearing

CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent to the following recipients by these
methods of service on April 30, 2019.

 

 

 

 

 

 

 

 

Name Via Email Service sent to:
Richard Click, Employee’s Attorney Xx rclick@tcmfirm.com
melliott@tcmfirm.com
Gary H. Nichols, Employer’s Attorney Xx gary nichols@thehartford.com
Jf Gn AU ad Au jin

 

Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims